 
 
IV 
108th CONGRESS
2d Session
H. RES. 855 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2004 
Mr. Houghton submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Commending the Trust in the Lives of Older Women program and encouraging community organizations to participate in the program. 
 
Whereas more than 42,000,000 women in the United States are over the age of 50 and nearly 16,000,000 of these women live alone; 
Whereas 40 percent of women who are age 65 and older live alone and 50 percent of women over the age of 75 live alone; 
Whereas women over the age of 65 outnumber men over the age of 65 by 20,800,00 to 14,800,000; 
Whereas in 1995, Dr. Ron Hofsess founded the Trust in the Lives of Older Women program, a program which administers 4-week facilitated group sessions with older women to help them address issues of importance in their lives; 
Whereas the Trust in the Lives of Older Women program is designed to enhance, enrich, and promote well-being in the lives of older women; 
Whereas through the program, women increase their mental stimulation and social interaction in a positive and life-affirming environment; 
Whereas Dr. Hofsess trains facilitators from community groups, such as religious organizations, colleges and universities, and community centers, to lead Trust in the Lives of Older Women sessions across the country; 
Whereas the program enables women to share their life experiences and their intuitive wisdom to solve common problems, increase their self-confidence, and build lasting relationships in a facilitated group setting; 
Whereas the sessions are not designed to discuss a single disease or issue but rather to create an ongoing group support structure to address a wide range of concerns and challenges these women face; 
Whereas at the end of the 4-week sessions, the women can choose to continue meeting as a group with their facilitator, which all have chosen to do so far; and 
Whereas the Trust in the Lives of Older Women program benefits older women by providing them with social interaction and support and encouraging them to remain healthy and continue contributing to their communities: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes that the Trust in the Lives of Older Women program benefits older women by decreasing their stress, isolation, anxiety, and depression and providing trust, support, friendship, community, and mental stimulation; 
(2)commends the Trust in the Lives of Older Women program for encouraging older women to stay healthy and to continue making contributions to their communities; and 
(3)encourages community groups, including religious organizations, colleges and universities, and community centers to participate in the program by starting groups in their communities. 
 
